76 U.S. 785 (____)
9 Wall. 785
CARPENTER
v.
WILLIAMS.
Supreme Court of United States.

Mr. Britton Hill moved to dismiss the case for want of jurisdiction.
*786 Messrs. Glover and Shepley opposed the motion.
Mr. Justice MILLER delivered the opinion of the court.
We are of opinion that the record presents no case for the jurisdiction of this court. The case turns solely on the personal identity of the individual to whom the recorder confirmed, or intended to confirm, the lot in question. It involves the construction of no act of Congress. The decision of the court below denies the validity of no act under the authority of the United States. It recognizes to its fullest extent the title confirmed by the act of Congress and the act of confirmation, and only determines to whom that confirmation was made.
It is a mistake to suppose that every suit for real estate, in which the parties claiming under the Federal government are at issue as to which of them is entitled to the benefit of that title necessarily raises a question of Federal cognizance.
If this were so, the title to all the vast domain, once vested in the United States, could be brought from the State courts to this tribunal.
In the case before us, the rules which must determine the question at issue are common law rules, and the result cannot be varied by the application of any principle of Federal law or Federal authority.[*]
WRIT DISMISSED.
NOTES
[*]  Ryan v. Thomas, 4 Wallace, 604.